IN THE UNITED STATES COURT OF APPEALS

                                 FOR THE FIFTH CIRCUIT

                                 _____________________

                                      No. 90-3886
                                 _____________________

UNITED STATES OF AMERICA,
                                                       Plaintiff-Appellee,

                                         versus

WALTON AUCOIN, WILLIAM CONDON
and STEVEN BERTOLINO,

                                                       Defendants-Appellants,

                                 ______________________


                 Appeal from the United States District Court
                     for the Eastern District of Louisiana
                            _______________________
                                (June 22, 1992)

Before HIGGINBOTHAM, DUHE, Circuit Judges, and HUNTER1, District
Judge

      EDWIN F. HUNTER, JR., District Judge:

      Appellants are admitted illegal bookmakers under state law2

but   who       challenge    their     convictions      under   18   U.S.C.   §1955

(operating an illegal gambling business) and 18 U.S.C. §1962(c)

(RICO         collection    of    unlawful   debt).3      At    trial,   hours   of

conversations        intercepted       through    court   authorized     electronic

surveillance, supported by expert and fact witness testimony, were


          1
           District Judge of the Western District of Louisiana,
sitting by designation.
      2
                LSA-R.S. 14:90.
      3
       There were other defendants in the case. Connick, Fanning,
Abraham and Burke were found not guilty on all Counts.       Iris
Ethridge and Darlene Aucoin Toca accepted plea agreements.
presented which demonstrated that during the 1988-89 college and

professional football season, appellants were operating a multi-

million dollar interstate sports betting handbook in violation of

state and federal law. Defendants advance a myriad of arguments on

appeal. They challenged their convictions by arguing that §1962(c)

and to a limited extent §1955(c) are unconstitutionally vague on

their face as applied to their activities. They also insist that

their sentencing under both §1955 and §1962 violated the double

jeopardy clause.     Additionally, they argue that the district court

committed reversible error in failing to suppress betting sheets

and certain conversations between Aucoin and his attorney which the

district court held to be within the crime fraud exception to the

attorney-client privilege.

      We reject each of appellants' claims on appeal and affirm

their convictions.

      In September 1988, the Federal Bureau of Investigation ("FBI")

and   the   New   Orleans   Police   Department   ("NOPD")   initiated   an

investigation of a large sports bookmaking operation owned and

operated by Walton Aucoin. The business was being conducted at the

residence of his daughter, Darlene Aucoin Toca, in Jefferson

Parish, Louisiana.      Aucoin, along with Steven Bertolino, a part-

owner of the business, and William Condon, a salaried employee,

came to Darlene's house on a daily basis to use a four-phone rotary

system that had been set up to take wagers.

      In early October, Aucoin, Bertolino and Condon moved their

operation to New Orleans.       The United States made an application

for a court-authorized wiretap on the four phones at the apartment
as well as the phone at Aucoin's residence, which also was being

used    in   the   gambling   operation.       Judge   Carr   approved    the

government's application.      A wiretap was installed.

       During the course of the electronic surveillance, thousands of

gambling-related       conversations       were   intercepted.           These

interceptions revealed that Aucoin, Bertolino and Condon were

running a large-scale interstate sports bookmaking business, with

customers in California, Oklahoma, Ohio and Virginia as well as

throughout Louisiana.     As bookmakers, they took bets primarily on

college and professional football, from at least 80 customers.

Fifteen of those customers bet $5000 a game.              An FBI gambling

expert, who analyzed the intercepted conversations, calculated that

in one four-week period the business took in approximately $1.7

million.

       The wiretap interceptions revealed the manner in which the

business operated. Virtually every day, Aucoin would discuss the

betting line and otherwise receive line information from Newport

News, Virginia.     Aucoin regularly exchanged line information with

other bookmakers.       These included individuals in Baton Rouge,

Plaquemines, New Orleans and Lake Charles, Louisiana.                These

individuals also acted as sources for Aucoin to lay off bets if he

had too many wagers on one side of a game.

       On December 2, 1988, NOPD obtained a search warrant from the

Criminal District Court in Orleans Parish. The warrant was executed

on December 4, 1988 and Aucoin, Bertolino and Condon were arrested.

The two room apartment contained a rotary telephone system, with


                                       3
wire cutters across the lines, a television used to monitor games

on which bets were being taken, and written material.                This

material   consisted     of   books       containing   handwritten   line

information, sheets listing football wagers, and bottom sheets.

     Bottom sheets record net amounts due and owing from the

bookmaking operations' customers.           At the time of his arrest,

Aucoin asked NOPD officers on the scene for a copy of the bottom

and wagering sheets.    Aucoin told the officers that if he did not

get the sheets, it would put him out of business because he would

not know to whom he owed money or who owed money to him.             This

request was refused.

     After being released on bond on the evening of December 4,

Aucoin immediately began attempting to obtain copies of the seized

bottom and wagering sheets. As he discussed with his daughter

Darlene that evening:

           The most important thing is the papers. The
           papers could break me if they don't give me
           the papers back...Cause I got 80 people could
           tell me I owe'em anything....

     He also phoned his friends Wilson Abraham and Paul Burke to

ask them to contact New Orleans District Attorney Harry Connick on

his behalf and request that he immediately get copies of these

bookmaking papers.      Aucoin explained to Burke on the night of

December 4:

           Now if I don't get the papers back, Paul, that
           could break me. I mean...this could destroy
           me... All I want copies is that I can check
           bottoms with 80 customers...




                                      4
       Aucoin's calls with his attorney Patrick Fanning initially

were   minimized.       However,     on   December    5,    Aucoin   related   to

Bertolino that Fanning told him he would get Aucoin's "papers back

not by telling the DA you wanna check bottoms," but by relating the

necessity of having the sheets to file his IRS wagering tax return.

Aucoin originally thought this was not a good idea, because his tax

return was not really due.           He ultimately decided, however, that

his lawyer's advise was correct and obtained copies of his papers

on December 9.       He used them to settle up with customers.

       Immediately     after   the    December    4    raid,   the   bookmaking

enterprise relocated and moved back to Darlene Aucoin's house. The

Jefferson Parish Police Department learned of this operation,

contacted informants and obtained a search warrant.                  A raid was

conducted on December 12.       Bookmaking records were seized.

       Soon after their release, appellants again re-established the

bookmaking operation at Darlene's residence.               NOPD learned of this

and notified the Louisiana State Police ("LSP").               Search warrants

on both Aucoin's residence and his daughter's home were issued.

The warrants were executed on January 2, 1989.              Aucoin, Bertolino,

Condon and Claude Toups, a lookout, were arrested.              Very few sheets

with bets were found during the search.              The majority were hidden

in the attic under the insulation.            These were retrieved after the

police left.

         Section 1962(c) was Properly Applied to Appellants

       Appellants argue that the district court violated rules of

statutory construction in upholding their conviction under the


                                          5
collection of unlawful debt prong of the RICO statute.

             Section 1962(c) of the RICO statute provides:

             It shall be unlawful for any person employed
             or associated with any enterprise engaged in,
             or the activities of which affect, interstate
             or   foreign    commerce,   to    conduct   or
             participate, directly or indirectly, in the
             conduct of such enterprise's affairs through a
             pattern of racketeering activity or collection
             of unlawful debt.

Liability under this section may be based on "either of `a pattern

of racketeering activity,' or of `collection of unlawful debt.'" H.

J., Inc. v. Northwestern Bell Telephone Company, 492 U.S. 229, 232,

109 S. Ct. 2893, 2897, 106 L. Ed. 2d 195 (1989)(emphasis added).

             Subsection (6) of §1961       expressly   defines
             "unlawful debt" as:

             a debt (A) incurred or contracted in gambling
             activity which was in violation of the law of
             the United States, a State or political
             subdivision thereof, or which is unenforceable
             under State or Federal law in whole or in part
             as to principal or interest because of the law
             relating to usury, and (B) which was incurred
             in connection with the business of gambling in
             violation of the law of the United States, a
             State or political subdivision thereof, or the
             business of lending money or a thing of value
             at a rate usurious under State or Federal law,
             where the usurious rate is at least twice the
             enforceable rate. (emphasis supplied).

      The collection by appellants of illegal gambling debts arising

out   of   the   Aucoin   bookmaking   business,   which   admittedly   was

operating in violation of Louisiana law, constitutes a violation of

RICO.      We decline appellants' invitation to jettison the clear

language of the statute.

      Contrary to their suggestion, the legislative history provides

no support for their argument that additional requirements must be

                                       6
read into the unlawful debt prong of the statute.   The House Report

on the statute simply explains that the term "unlawful debt"

includes debts incurred in connection with an illegal gambling

business, and that the prohibition in §1962(c) against the conduct

of the enterprise through the prohibited pattern of activity or

collection of debt "is without exception." H. Rep. 91-1549, 91st

Cong., 2d. Sess. reprinted in 1970 U.S.C.C.A.N. 4007, 4032-33.

Lack of any   further elaboration by Congress does not provide a

basis for "overrid[ing] the words of the statute." Sedima, S.P.R.L.

v. Imrex Co., Inc., 473 U.S. 479, 495, 105 S. Ct. 3275, 3284 n.13,

87 L. Ed. 2d 346 (1985)(refusing to limit RICO statutory language).

     Appellants resort to the rule of lenity is unavailing. "[T]he

`touchstone' of the rule of lenity `is statutory ambiguity.'"

Bifulco v. United States, 447 U.S. 381, 387, 100 S. Ct. 2247, 2252,

65 L. Ed. 2d 205 (1980);   Lewis v. United States, 445 U.S. 55, 65,

100 S. Ct. 915, 921, 63 L. Ed. 2d 198 (1980).      The Supreme Court

explained in United States v. Turkette, 452 U.S. 576, 587, 101
S. Ct. 2524, 2531 n.10, 69 L. Ed. 2d 246 (1981), a case in which it

declined to apply the rule of lenity to the RICO statute:

          [T]hat "rule," as is true of any guide to
          statutory construction, only serves as an aid
          for resolving an ambiguity; it is not to be
          used to beget one. . . . The rule comes into
          operation at the end of the process of
          construing what Congress has expressed, not at
          the beginning as an overriding consideration
          of being lenient to wrongdoers.

See also, Taylor v. United States, 495 U.S. 575, 596, 110 S. Ct.
2143, 2157, 109 L. Ed. 2d 607 (1990)(rule of lenity "cannot dictate



                                7
an implausible interpretation").4

     In their briefs and oral argument, appellants insist that "the

RICO statute must be read to require that any gambling-based RICO

[collection of unlawful debt] prosecution using a state or local

law crime as its predicate be one that carries a one-year jail

term."    They make this assertion even though they concede that the

statute "literally" imposes no such requirement.

     Appellants argue, by isolated references to the legislative

history of RICO, that §1962(c) should be limited to large-scale,

illegal gambling businesses that are part of organized crime.          The

Supreme Court has rejected just such attempts to extract from

RICO's legislative history.     The Court has noted, "RICO's language

supplies no grounds to believe that Congress meant to impose such

a limit on the Act's scope," and has pointed out that in those

titles of the Organized Crime Control Act "where Congress did

intend to limit the new law's application to the context of

organized crime, it said so."       H. J., Inc., 109 S. Ct. at 2903.

     Appellants in this case operated an illegal gambling business

that handled millions of dollars each year.         It involved over 80

bettors   in   numerous   states.    More   than   15   individuals   were


    4
      Appellants reliance on Yellow Bus Lines, Inc. v. Local Union
639, 913 F.2d 948 (D.C. Cir. 1990) (en banc) is misplaced. There,
the D. C. Circuit focused on the participation element of §1962(c).
The court referred in passing to the rule of lenity in holding that
RICO could not be stretched so far as to allow Yellow Bus to
civilly sue a union seeking recognition, by alleging in its
complaint that Yellow Bus was the enterprise and the Union was
participating in the conduct of its affairs. The court noted such
a reading would "fly in the face of the statute's language and
purpose." Id. at 955.

                                    8
associated with the operation business.              They were admittedly

professional illegal bookmakers.         It is clear to us that Congress

intentionally    created   a   statutory    scheme   where   proof    of   the

collection of unlawful debt is a "substitute for a showing that

appellants engaged in two or more predicate acts forming a pattern

of racketeering activity." United States v Eufrasio, 935 F.2d 553,

563 n.12 (3rd Cir.1991).       Both, RICO and §1955 were enacted at the

same time as part of a single legislative scheme, the Organized

Crime Control Act of 1970.      See Pub. L.91-452, §803 (codified as 18

U.S.C. §1955), §901 (codified as 18 U.S.C. §§ 1961 et seq).

Section 1955 is expressly referenced in the RICO statute.            Clearly

Congress intended that the collection of unlawful debt prong and

the   pattern   of   racketeering   prong   should    complement     and   not

supersede one another. In RICO cases, defendants have been charged

and convicted of violating both offenses.5             See, e.g., United

States v. Angiulo, 847 F.2d 956, 960 (1st Cir. 1988);                 United

States v. Giovanelli, 945 F.2d 479, 486 (2d Cir.1991);             Eufrasio,


      5
        Counsel for the United States in oral argument summarized
his position - utilizing this language:

      In essence, we just contend that what Congress wanted to do
      was to single out for special treatment the collection of
      unlawful debt through an organized enterprise.     Congress
      believed that that had certain potential pernicious effects
      and that is why it set forth specific language in there in
      addition to the pattern racketeering language to deal with
      that.

     This Court agrees with this characterization and analysis of
Congressional intent. There is no ambiguity introduced by the fact
that two parts of a single statute (the pattern of racketeering
prong and the collection of unlawful debt prong) punish separate
violations. United States v. Galvan, 949 F.2d 777 (5th Cir.1991).

                                     9
935 F.2d at 557-58.

      For similar reasons, appellants' argument that "because [they]

were charged with violations of 18 U.S.C. 1955 in Count 2, they

should have been prosecuted under the pattern of racketeering prong

because it is more specific and because the penalty it imposes for

gambling offenses is less severe," must be rejected.          The fact that

one   statute   prescribes   a   felony   and   the   other   prescribes   a

misdemeanor does not affect the prosecutor's authority to choose

among statutes.    United States v. Smith, 915 F.2d 959, 962 n.4 (5th

Cir. 1990);     United States v. Oldfield, 859 F.2d 392, 398 (6th

Cir.1988)(quoting United States v. Schaffner, 715 F.2d 1099, 1102

(6th Cir.1983));    United States v. Cavada, 821 F.2d 1046 (5th Cir.

1987).

  Sections 1962(c) and 1955 are not Constitutionally Defective

      Appellants press their contention that the RICO statute and

§1955 are both void for vagueness on their face and as applied.

This is true, they say, because "identical gambling offenses are

treated entirely different depending on whether the Government

elects to prosecute an individual under the pattern of racketeering

prong of RICO or the unlawful debt collection prong of RICO."              We

reiterate again that, "when conduct violates more than one criminal

statute, the Government may prosecute under either so long as it

does not discriminate against any class of defendants."6 Moreover,

a single statute may penalize more than one offense. United States

      6
          Cavada, 821 F.2d at 1048 (quoting United States v.
Batchelder, 442 U.S. 114, 123-24, 99 S. Ct. 2198, 2204, 60 L. Ed. 2d
755 (1979)).

                                    10
v.   Galvan,    949 F.2d 777     (5th    Cir.1991)(upholding         consecutive

sentences for defendant under §1512(a)(1)(A) and (C)).

      Appellants would re-write RICO contending that "a violation of

the unlawful debt collection prong of RICO should normally be

punished less severally than the 18 U.S.C. §1955 violation."                        They

claim the two prongs cannot be logically reconciled, because one

provides    a   violation      for    a    pattern       of   racketeering   activity

involving   two       §1955   violations          and   the   other   provides   for a

violation under the unlawful collection of debt.                      They insist that

the "Government is attempting to punish one aspect of the gambling

business (the collection of unlawful gambling debts) more severely

than the entire gambling business."                      The short answer is that

Congress decided that the collection aspect warrants a greater

penalty.        The    fact    that       another       statute   is    available    is

irrelevant.7

      Next, appellants contend that RICO is unconstitutionally void

for vagueness because "the collection of illegal gambling debts may

not be an element of a local, state or federal gambling offense."

Section 1961(6) clearly defines an unlawful debt as, inter alia, a

debt "incurred or contracted in gambling activity which was in

violation of the law of the United States, a State or political

subdivision thereof. . . [and] which was incurred in connection

with the business of gambling in violation of the law of the United


     7
      Appellants reference to the Sentencing Guidelines misses the
point. Congress chose to punish those persons participating in an
enterprise through the collection of an unlawful debt stringently.
The punishment is definite and certain. There is no vagueness.

                                             11
States, a State or political subdivision thereof." Appellants knew

they were operating a bookmaking business in violation of Louisiana

law and admitted as much at trial.             Their assertion that "[t]here

is no provision of Louisiana or federal law that criminalizes the

collection of gambling debts" is incorrect. Section 1955 prohibits

the conducting of an illegal gambling enterprise and La. Rev. Stat.

14:90 penalizes    the     conducting     of    a   gambling   business.     The

collection of money owed on wagers is an essential part of the

gambling business.

      Finally,     appellants        contend          that      §1962(c)      is

unconstitutionally vague because it purportedly eliminates the need

for   criminal   intent.      The   Indictment       charged   that   they   did

"knowingly and willfully conduct and participate, directly and

indirectly, in the conduct of the affairs of the enterprise through

the collection of unlawful debt ...." The jury was instructed that

the crimes "charged require proof of specific intent before a

defendant can be convicted," that "the Government must prove beyond

a reasonable doubt that the defendant knowingly and willfully

conducted or participated in the conduct of the affairs of the

enterprise through the collection of an unlawful debt," and that

the "Government must show that a defendant knowingly and willfully

omitted or caused. . . at least one collection of the unlawful

debt."

      Appellants assert that "there was no criminal intent in the

present case" and that they did not believe they were violating the

law in collecting their bookmaking winnings.             The jury found that


                                     12
this was not true.


           "[W]here defendants know that their conduct is
           violative of state law, their wrongful purpose
           ab initio, established beyond a reasonable
           doubt, leaves them in no position to claim
           that they had no intention of violating a
           federal statute which, in fact, denounced the
           unlawful conduct as also constituting a
           federal   crime.       Defendants   may   have
           misunderstood the full reach of the federal
           statute but they deliberately took that risk
           when they set out upon a calculated violation
           of the laws of [the state]." United States v.
           Thaggard, 477 F.2d 626, 632 (5th Cir. 1973).


     The Conversations Between Aucoin and Counsel

     The district court conducted an in camera review of the

conversations between Aucoin and his counsel.               It rejected the

invocation of the attorney-client privilege. The ruling was pegged

on the crime-fraud exception because there was prima facie evidence

that Aucoin had sought and obtained this advice in furtherance of

criminal   activities.     The    application    of   the   attorney-client

privilege is a question of fact to be determined in light of the

purpose of the privilege and guided by judicial precedent. The

clearly erroneous standard of review applies to the district

court's factual findings.         Fed.R.Civ.P. 52(a),       Byram v. United

States, 705 F.2d 1418 (5th Cir. 1983).          We review the application

of the controlling law de novo.

     There were 25 intercepted conversations between Aucoin and

counsel.   The evidence presented to the district court constituted

prima   facie   evidence   that   the   crime-fraud   exception    applied.

Aucoin admitted that he operated in violation of Louisiana law.


                                     13
The jury subsequently found beyond a reasonable doubt that he

violated RICO.     The evidence demonstrated that Aucoin sought the

return of his gambling records for the purpose of continuing to

operate his illegal gambling business. His counsel, with knowledge

of   Aucoin's   participation   in     illegal    activity   and   desire   to

continue these activities, orchestrated a plan to obtain for the

Aucoin gambling enterprise documents critically necessary to its

continued operation and then assisted in the execution of this

plan.   Then, too, the excerpted conversations reveal that counsel,

even after the return of Aucoin's records, assisted the enterprise

in its efforts to insulate itself from further raids by local

enforcement.       Combining     the        contested   conversations    with

intercepted conversations between Aucoin and others, concerning

what advice he had been given by his lawyer, it was certainly

proper and appropriate to apply the crime-fraud exceptions.

      The district court's ruling, even if erroneous, would not

suffice for reversal of Aucoin's conviction unless it affected a

substantial right of his.       United States v. Scott, 678 F.2d 606,

612 (5th Cir. 1982);     United States v. Moody, 923 F.2d 341, 352

(5th Cir.1991), cert denied, 112 S. Ct. 80 (1991).            In the context

of suppression of evidence, the test for harmless error is "whether

the trier of fact would have found the defendant guilty beyond a

reasonable doubt [if the evidence had been suppressed]."                Moody,
923 F.2d at 352.

      This case is not "the `MAW' AND `PAW' operation down the

street that operates out of the corner grocery store" as analyzed


                                       14
by defense counsel during oral argument.                There was overwhelming

evidence of guilt. The primary evidence supporting the convictions

was the intercepted conversations between Aucoin and his bettors

and other bookmakers.         Two of Aucoin's bettors testified that they

placed bets with him and he collected the bets personally, or

through   others.     The       contested     conversations     were    logically

harmless,   given   the       theory   of    defense.      Defendants   admitted

conducting a million dollar illegal gambling operation.                      They

merely contested whether that operation consisted of five or more

people.   The contested conversations primarily concern attempts to

recover seized gambling records.              They were therefore logically

harmless to the jury's decision whether the Aucoin operation

included five or more people.               There was overwhelming evidence

apart from the conversations with Fanning that Aucoin's operation

involved at least 15 people.

     Convictions on Both Counts of the Indictment Did Not Violate
                          8
     Double Jeopardy

     Appellants argue that their conviction and sentencing under

both RICO and §1955 violate the Double Jeopardy Clause of the

constitution by punishing them twice for the same conduct.                    The

Double Jeopardy Clause of the Fifth Amendment states that no person

"shall be subject for the same offense to be twice put in jeopardy

of life or limb."    U.S. Const. Amend. V.              It is well settled that

this clause protects against a double prosecution for the same

    8
       Aucoin was sentenced to 15 months in prison as to Counts 1
and 2 to run concurrently.      Condon and Bertolino were each
sentenced to 6 months in prison to run concurrently.

                                        15
offense. But it is equally well established that a defendant may be

charged, convicted, and sentenced in the same case for violating a

statute and a RICO predicated on that statute.                  E.g. United States

v. Erwin, 793 F.2d 656, 669 (5th Cir. 1986); United States v.

Phillips, 664 F.2d 971, 1009 n.55 (5th Cir. 1981); see also United

States   v.   Pungitore,     910 F.2d 1084   (3d   Cir.     1990)(affirming

convictions of two defendants for violating §1955, collection of

unlawful debt RICO, and pattern of racketeering RICO).                   Thus, in

the present case, the defendants' reliance on the Double Jeopardy

Clause is misplaced.

      The elements of the statutes differ.                 The gambling statute

requires proof that five or more persons were participating in the

business,     that   the   business   was     in   substantially        continuous

operation for 30 days or more, or that the business had gross

revenue of $2000 in any single day.            18 U.S.C. §1955(b)(1).         None

of   these    elements     are   required    to    prove    a    RICO   violation.

Similarly, RICO requires proof that an enterprise existed, and that

the person participated in the conduct of the enterprise through

the collection of an unlawful debt.           18 U.S.C. §1962(c).         Although

collection of debts is a necessary part of a gambling operation,

debt collection is not a specified element of §1955.

      The Gambling Records Seized From Aucoin

      The United States introduced bottom sheets, books containing

handwritten line information, and sheets with football wagers.

These had been seized from Aucoin during searches conducted in

December of 1988 and January of 1989.                The evidence, including


                                       16
statements by Aucoin on recorded conversations, revealed that

Aucoin   used    these    materials      to   operate   his   illegal   gambling

business.       Asserting his Fifth Amendment right against self-

incrimination       and   citing    26   U.S.C.   §4424,   Aucoin   sought    the

suppression of all the seized materials.

     He voluntarily maintained the records for the purpose of the

illegal gambling enterprise.              He contended that the materials

seized in the three raids in 1988 and 1989 were maintained by him

for the purpose of complying with tax laws and that consequently

their use in this prosecution was barred under the Fifth Amendment

and §4424.    The district court found that the records, "while they

may have assisted [Aucoin] in preparing his tax return, were

obviously maintained in addition as the basic business records of

his alleged gambling enterprise." This was certainly correct. The

records were not the type required to be kept for tax purposes.                On

their face, many of the documents seized from the gambling sites,

such as the books containing line information obtained from other

bookmakers, were unrelated to calculating wagers.                The documents

were used to set the betting odds and to keep track of wagers made

by individual bettors, total amounts wagered on each side of each

game, and the amounts to be collected or paid.                 The experienced

vice investigators who examined the seized records agreed that they

were the     type    of   records    maintained    by   bookmakers,     and   were

essential to carrying on this illegal gambling business.

     Once again, error, if any, from the introduction of the

gambling records was harmless.            See Arizona v. Fulminante, ______


                                         17
U.S. _____, 113 L. Ed. 2d 302 (1991).         The intercepted conversations

and the testimony at trial conclusively demonstrated the operation

of a large-scale gambling operation using numerous other persons to

set his line, take bets, pay and collect from bettors, obtain line

information and lay off excess bets.         There is no factual dispute

in this case.      Appellants concede that the gambling business

satisfied all the elements of §1955, except for the requirement

that five or more people take part in conducting the business.             We

reiterate, Aucoin's assertion that he, Bertolino, and Condon were

the   only   persons   involved   in    operating   the   illegal    gambling

business, is just not true.            The testimony and tape evidence

conclusively showed that Darlene Aucoin, Iris Ethridge and many

others provided services that were necessary or helpful to the

gambling business, and that numerous persons regularly exchanged

line information or took lay off bets from Aucoin.                  see e.g.,

United States v. Jones, 712 F.2d 115, 120 (5th Cir. 1983);             United

States v. Colacurcio, 659 F.2d 684, 688 (5th Cir.1981), cert.

denied, 455 U.S. 1002, 102 S. Ct. 1635, 71 L. Ed. 2d 869 (1982);

United States v. Tucker, 638 F.2d 1292, 1295 (5th Cir.1981), cert.

denied, 454 U.S. 833, 102 S. Ct. 132, 70 L. Ed. 2d 111 (1981).

      We have reviewed each of defendants-appellants' arguments and

find them to be without merit.     We affirm the judgments of sentence

and conviction with respect to each.

      AFFIRMED




                                       18